Citation Nr: 0124479	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The appellant had a period of active duty for training from 
June 1981 to October 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

In a July 2000 Board decision, the issue of entitlement to 
service connection for a psychiatric disorder to include 
schizophrenia was remanded for additional development.  This 
was accomplished to the extent possible and has now been 
returned to the Board for adjudication.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained. 

2.  The appellant's service consisted of a period of active 
duty for training with the Army National Guard from June 1981 
to October 1981.  

3.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of receiving VA benefits.

4.  It is not shown that a psychiatric disorder was 
manifested during any period of active duty for training.

5.  Any psychiatric disorders currently present are not 
causally or etiologically related to the appellant's period 
of active duty training.


CONCLUSION OF LAW

A psychiatric disorder to include schizophrenia was not 
incurred in or aggravated during any period of active duty 
for training.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1131, 
1132, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.303, 3.304, 3.309 (2001); 66 Fed. Reg. 
45, 630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied this claim in a September 1995 rating 
decision and the appellant appealed this decision.  During 
the pendency of this appeal, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has considered 
the appellant's claim pursuant to the guidance set forth in 
the VCAA; however, there is no indication that it developed 
the appellant's claim for service connection for a 
psychiatric disability pursuant to the recently issued VA 
implementing regulations.  The Board notes that except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  As explained below, prior to the changes, the RO 
took action that is consistent with the notification and 
assistance provisions of the new law and regulations.  
Therefore, the Board's decision to proceed in adjudicating 
this particular claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, as required by the VCAA, in September 1995 and January 
1996 rating decisions and letters notifying the appellant of 
these decisions, the RO informed the appellant of the 
evidence needed to substantiate her claim and provided her an 
opportunity to submit such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107. Moreover, in a September 1995 statement of 
the case and in supplemental statements of the case issued in 
January 1996 and July 2001, the RO notified the appellant of 
all regulations pertinent to service connection claims, 
informed her of the reasons for which it had denied her 
claim, and provided the appellant an opportunity to present 
further evidence and argument in support of her claim.  

Second, as required by the VCAA, the RO assisted the 
appellant in obtaining and fully developing all evidence 
necessary for the equitable disposition of her claim for 
service connection for a psychiatric disorder.  See 
38 U.S.C.A. § 5103, 5103A, 5107; 66 Fed. Reg. 45630-32 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.159).  
For instance, since the appellant filed her claim, the RO has 
secured all service medical and personnel records, VA and 
private treatment records and evaluation reports, and the 
records upon which the Social Security Administration (SSA) 
relied in deciding the appellant's claim for disability 
benefits.  In addition, the appellant was afforded VA 
examinations in June 1995 and upon remand, in December 2000 
and May 2001.

The Board notes at this time that a July 2000 Board decision 
remanded the issue of entitlement to service connection for a 
psychiatric disorder to include schizophrenia in order to 
obtain private medical records from Dr. Alt and Vera Croche, 
identified by the appellant as having treated her for 
schizophrenia and also for an additional VA examination.  In 
August 2000, the RO sent the appellant a letter requesting 
the names and addresses of doctors and medical facilities 
that provided her psychiatric treatment, as well as dates of 
treatment.  The RO additionally requested that the appellant 
obtain the medical records from Dr. Alt and Ms. Croche.  She 
was also informed that her failure to do so would result in 
considering her appeal on the evidence already of record.  
The appellant submitted a letter that was received in August 
2000 which stated that "the records from Dr. Alt and Ms. 
Croche are not obtainable."  

"The claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians.  The claimant must provide enough 
information to identify and locate the existing records..." See 
66 Fed. Reg. 45620, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(i).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
is by no means a one-way street, and a claimant's obligation 
to provide certain facts, in this case by providing the names 
and addresses of doctors and medical facilities that provided 
her psychiatric treatment, is not an impossible or onerous 
task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the appellant's claim will be considered based on the 
evidence of record.

Inasmuch as the RO has notified the appellant of the evidence 
needed to substantiate her claim for service connection for a 
psychiatric disorder and has obtained and fully developed all 
available relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, no further remand is indicated.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

The appellant essentially contends that she is entitled to 
service connection for a psychiatric disorder.  Specifically, 
she contends that she incurred schizophrenia as a result of a 
sexual assault that occurred during her period of active duty 
training.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and a psychosis becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West l991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  In the case of aggravation, the pre-
existing disease or injury will be considered to have been 
aggravated where there is an increase in disability during 
service.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2001).  A veteran who served during a period of war 
or during peacetime service after December 31, 1946, is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.304, 3.306.  For 
peacetime service after December 31, 1946, clear and 
convincing evidence (obvious or manifest) is required to 
rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 1991); see also 38 C.F.R. § 
3.1(d) (2001).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(a), (d) 
(2001).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) (West 1991), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training. The United States Court of Appeals 
for Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

Accordingly, certain presumptions, such as the above-
mentioned presumption relating to certain diseases and 
disabilities (38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 
3.309), the presumption of soundness (38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304) and the presumption of aggravation (38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to periods of 
active military service.  See Paulson v. Brown, 7 Vet. App. 
466, 470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that she was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Once a claimant has carried her initial burden of 
establishing "veteran status," or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110.  

Turning to the evidence of record, the appellant's DD-214 
reflects that she had a period of active duty for training 
with the Army National Guard from June 1981 to October 1981.

Service medical records for the aforementioned period of time 
are negative for treatment and/or complaints of a psychiatric 
disorder, to include schizophrenia.
Service and personnel records are negative for any complaints 
regarding a sexual assault or any form of harassment.  
Personnel records, dated after the period of active duty for 
training indicate that the appellant was reduced in grade in 
February 1983, and separated from the Army National Guard 
also in February 1983 with an other than honorable discharge 
due to 9 or more unexcused absences within a 12 month period.  

There is, however, no report that any of the absences while 
in the National Guard were as a result of harassment of the 
appellant while on active duty for training from June 1981 to 
October 1981.  Medical records contain the appellant's self-
reported history that indicate, however, a long history of 
polydrug abuse that predated and continued subsequent to her 
period of active duty for training with treatment for 
psychiatric symptomatology beginning several years after her 
military service.  In 1989 she was an inpatient for 
detoxification from crack cocaine, marijuana, and alcohol, 
and gave a history of chemical abuse beginning at age 15.  
She has reported on an admission in 1991 that she began 
marijuana use at age 17 and began daily use at age 19, began 
abusing alcohol at age 21, experimental Mescaline use at age 
18, crack cocaine use at age 25, and that between 1985 and 
1985 she was using a lot of Valium, and Tussin Codeine syrup.  
Diagnoses included polydrug abuse and psychosis, per history.  
Notably, in a September 1986 service department record, the 
appellant reported that she had been followed by a mental 
hygiene clinic since approximately the 8th grade and 
requested that she talk with a physician regarding mental 
problems.  

VA inpatient treatment records dated in October 1991 indicate 
that the appellant was diagnosed with recurrent major 
depression, with psychotic features and alcohol and crack 
cocaine abuse.  No opinion as to etiology was given.

In June 1995 the appellant was afforded a VA examination.  
Upon examination the appellant had no obvious signs of 
emotional, mental, or physical distress.  No objective 
indications of anxiety or depressive disorders were noted.  
She was diagnosed with somatization disorder based upon 
vomiting, back pain, a history of fainting and losing 
consciousness, and recurrent headaches.

Private medical records from A. Fritz Kinzel, M. D., dated 
between March and November 1995, indicated that the appellant 
was hospitalized in April 1995.  She was diagnosed with acute 
paranoid schizophrenia with depression and suicidal overdose.  
She was subsequently discharged and her diagnosis upon 
discharge was acute paranoid schizophrenia with depression in 
fair remission.  Dr. Kinzel wrote a letter dated November 
1995, which indicated that he first saw the appellant in 
February 1995.  He did not indicate that he reviewed her 
claims file.  He relayed a medical history to include the 
appellant's belief that she committed a murder of another 
military person, which was covered up, and the subsequent 
leaving by her husband and other events.  Dr. Kinzel 
concluded that her condition was paranoid schizophrenia and 
stated in his opinion that "it [was] medically likely that 
basic training was the precipitating stressor for the onset 
of her paranoid schizophrenia."  He explained that since that 
time, she had had recurrent episodes and had never been able 
to fully recover.  

In May 2000 the appellant presented testimony to the Board by 
videoconference.  She testified to the following: she thought 
that she was active duty for training during the entire time 
between March 1981 and October 1981; she went on sick call 
during training; she was depressed; she was molested by both 
of her drill instructors, which she never reported; she 
sought psychiatric treatment from Dr. Mahen Beth Alt and 
counselor Vera Croche; she was drinking a lot after her 
discharge; she began going to the mental hygiene clinic at 
the VA Hospital in Battle Creek, Michigan, in either 1991 or 
1992; and that she did not tell Dr. Kinzel about being 
molested.

Records from the Community Mental Health Services of Muskegon 
County contained within the claims file are dated between 
July and September 2000.  In July 2000 the appellant was 
diagnosed as having paranoid schizophrenia and polysubstance 
abuse.  

Upon remand in December 2000, the appellant was afforded a VA 
examination.  The examiner indicated that he reviewed the 
appellant's entire claims file, to include her military 
record.  He indicated that other than complaints for back 
pains, stomach distress, and dysuria, the appellant was not 
seen at sick call nor was she hospitalized.  He further 
indicated that the appellant did not relate any instances of 
harassment, rape, emotional or mental distress while in 
service.  The appellant informed the examiner that she was 
not undergoing any current mental health treatment.  She 
stated that she was depressed and sad.  Upon physical 
examination, she was found to have acceptable memory and 
concentration, she was appropriately animated, displayed no 
bizarre behavior, her speech was rapid but of normal rate and 
volume, her thoughts were organized and goal directed, and 
she had no delusions or hallucinations.  The examiner 
diagnosed her as having a borderline personality.  The 
examiner stated that he found no credible evidence to support 
the appellant's allegation of harassment or rape while in 
service.  He opined, "it is my opinion that her current 
borderline personality disorder is not etiologically related 
to the appellate period of active duty for training in 1981." 

Also contained within the claims file are Social Security 
Administration (SSA) records.  Included are numerous medical 
records used to make a determination regarding disability.  
The medical records are dated between January 1984 and May 
1995.  They contain various diagnoses, to include paranoid 
schizophrenia with depression, severe alcohol dependence, 
cocaine delusional disorder with paranoid delusions, 
marijuana abuse, elements of paranoid personality disorder, 
depression, and psychotic disorder not otherwise specified.  
There are no opinions that indicate a causal or etiological 
relationship between the appellant's current mental health 
status and her period of active duty training.  

Finally, the appellant was afforded an additional VA 
examination in May 2001.  The same physician as in the 
December 2000 VA examination examined her.  As part of her 
past medical history, the appellant informed the examiner 
that her drill instructor made her sleep with him, which she 
did not report to anyone.  She also indicated that she was 
asocial.  The examiner noted that she spoke clearly and at a 
good rate and volume.  Her speech was coherent.  Her 
attention was easily gained and sustained.  There were no 
apparent hallucinations or delusions.  She had no bizarre or 
manneristic behaviors. She was dressed adequately for the 
weather.  The examiner diagnosed the appellant with substance 
mood disturbance.  The examiner opined, 
based on my comprehensive review of the 
file including her chronological medical 
record, it is my opinion that any mental 
disorder that [the appellant] may have 
experienced, which appeared to be similar 
to schizophrenia paranoid type, was a 
result of the mind altering affects of 
the substances she abused.
 
He also stated "it is my further opinion that the symptoms 
she is currently experiencing are compatible with a diagnosis 
of substance abuse mood disorder and it is no way 
etiologically related to her period of active duty."  

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim must be denied.  First, as 
indicated previously, the appellant's DD-214 indicates that 
she had a period of active duty for training from June 1981 
to October 1981.  Thus, the question becomes whether the 
appellant was disabled from a disease or injury incurred in 
or aggravated by her period of active duty for training in 
1981, in order to establish basic eligibility for veterans' 
benefits.  In this regard, service medical records are 
negative for treatment or diagnosis of a psychiatric 
disorder.  In addition, the record does not include any lay 
statements from fellow service members or others that might 
have had contemporaneous knowledge of the alleged in-service 
sexual assault nor does it contain any other corroborative 
evidence regarding the sexual assault that the appellant has 
reported.  Notably, in many post-service medical records, the 
appellant clearly reported instances of childhood physical 
abuse by family members and reported on at least one occasion 
that she had been abused by a cousin and her brother's baby-
sitter, but at no time did she report that she was the victim 
of sexual abuse or harassment during her period of active 
duty for training.  

As shown above, Dr. Kinzel, a private physician, has offered 
a medical opinion in support of the appellant's claim and two 
VA psychologists have offered medical opinions that are 
unfavorable to the appellant's claim.  In a November 1995 
letter Dr. Kinzel indicates that it is medically likely that 
the appellant's basic training was the precipitating stressor 
for the onset of her paranoid schizophrenia and indicated 
that the appellant had had recurrent episodes since basic 
training.  However, there are several factors as to why the 
Board must accord little probative weight to Dr. Kinzel's 
opinion.  There is no indication that he reviewed the 
appellant's claims file.  Further, his opinion that the 
appellant's schizophrenia had its onset during her basic 
training and his usage of the word "recurrent" implies that 
the first schizophrenic episode was in service or in close 
proximity thereto, and that she had numerous subsequent 
episodes since that time.  However, this is not supported by 
the contemporaneous service medical records and post-service 
medical records dated soon after her period of active duty 
for training.  Simply put, his assertions and conclusion are 
not corroborated by the other objective evidence of record.  
While the letter contains a diagnosis of paranoid 
schizophrenia, the Board is not required to accept doctor's 
opinions that are based upon the appellant's recitation of 
medical history. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In contrast to the aforementioned opinion, the VA 
psychiatrist's opinions dated in December 2000 and May 2001 
were based on a thorough review of the appellant's service 
medical and personnel records, as well as verified facts of 
record, and not on any unsubstantiated report of medical 
history provided by the appellant.  In addition, they were 
both supported by well-reasoned rationale, as was the June 
1995 VA examination.  The Board therefore accords these 
opinions greater probative value than Dr. Kinzel's opinion.

The Board does note the following: VA inpatient treatment 
records dated in October 1991 contain a diagnosis of 
recurrent major depression with psychotic features; in a June 
1995 VA examination the appellant was diagnosed with 
somatization disorder based on headaches, back pain, 
vomiting, and a past history of fainting and losing 
consciousness; in a December 2000 VA examination she was 
diagnosed with borderline personality disorder not 
etiologically related to her period of active duty for 
training; in a May 2001 VA examination she was diagnosed with 
substance mood disturbance also in no way etiologically 
related to her period of active duty for training; and SSA 
records contain varying diagnoses of a current psychiatric 
disorder; there is no indication that they were manifest 
during active duty for training or that they are causally or 
etiologically related to her period of active duty for 
training based on theories of aggravation or superimposed 
injury.  

Based upon the evidence that has been submitted in this case, 
none of which has been found to establish that any current 
psychiatric disorder is at least likely as not related to the 
appellant's period of active duty for training, the Board 
finds that the evidence is not in relative equipoise; thus, 
the appellant may not be afforded the benefit of the doubt 
and her claim must be denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a psychiatric disorder to include 
schizophrenia is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

